ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Allison Wiles Maxim Carlson committed professional misconduct, namely, falsely posing as a former client of opposing counsel and posting a negative review about opposing counsel on a website, in violation of Minn. R. Prof. Conduct 4.4(a) and 8.4(c).
Respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of *403the petition for disciplinary action. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Allison Wiles Maxim Carlson is publicly reprimanded; and
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice